JUDGMENT OE STACY, JUDGE.
This cause coming on to be heard at the June Term, 1918, of Wake Superior Court, before Hon. W. P. Stacy, judge presiding, upon the appeals by both sides from the order of Millard Mial, Clerk of the Superior Court of Wake County, entered in this cause on 29 June, 1918, and being duly heard, after due consideration and after argument by *761counsel for each, side, tbe findings of fact of said clerk are in all respects approved and confirmed by tbe court, except tbe allowance of $650 to tbe attorneys. for tbe next friend; and as to tbat tbe court is of tbe opinion, and so finds, tbat said sum is not a reasonable fee, but tbat $1,000 is a reasonable and proper fee for said attorneys, and tbe findings of fact and order of said clerk is modified in tbis respect.
"W. P. Stacy, Judge Presiding.